UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                  )
SHELIA S. BOWE-CONNOR,            )
                                  )
                     Plaintiff,   )
                                  )
             v.                   )              Civil Action No. 15-cv-0269 (KBJ)
                                  )
ROBERT A. MCDONALD, Secretary     )
of Veterans Affairs,              )
                                  )
                     Defendant.   )
                                  )
_________________________________ )

                              MEMORANDUM OPINION

       On February 24, 2015, pro se plaintiff Sheila S. Bowe-Connor (“Plaintiff”) filed

the instant complaint against the Secretary of Veterans Affairs, in which she alleges that

she was wrongfully terminated from her position at the Department of Veterans Affairs

Medical Center. (Compl., ECF No. 1.) Plaintiff filed a nearly identical complaint six

days before—both complaints recite the same allegations using the same language, seek

the same relief, and name the same defendant; the only difference between the two is the

deletion of a few words. (Compare Compl., with Bowe-Connor v. McDonald, No. 15-cv-

0231, Compl., ECF No. 1 (Feb. 18, 2015).)

       Where a plaintiff brings duplicative claims against the same defendant, rather

than allowing both cases to proceed or consolidating the two cases, “[t]he better course

. . . is to dismiss the claims” in the new case as duplicative of the already-pending

claims. See McMillian v. District of Columbia, No. 05-2127, 2006 WL 6927884, at *1

(D.D.C. Sept. 25, 2006); see also Phelps v. Stomber, 883 F. Supp. 2d 188, 232-33

(D.D.C. 2012) (“[P]laintiffs may not file duplicative complaints in order to expand their
legal rights.” (emphasis in original) (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 140

(2d Cir. 2000))). “Plaintiffs generally ‘have no right to maintain two separate actions

involving the same subject matter at the same time in the same court and against the

same defendants.” Sturdza v. United Arab Emirates, No. 09-0699, 2009 WL 1033269, at

*1 (D.D.C. Apr. 16, 2009) (quoting Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir.

1977)). This bar against duplicative pleadings applies to all plaintiffs, whether they are

represented by counsel or proceeding pro se. See, e.g., Phelps, 883 F. Supp. 2d at 233

(dismissing as duplicative claims of plaintiff represented by counsel); Sturdza, 2009 WL
1033269, at *1 (dismissing pro se plaintiff’s claims as duplicative of, and redundant to,

pending actions).

       The instant claims are entirely duplicative of those that Plaintiff asserts in case

number 15-cv-0231. Therefore, as set forth in the order accompanying this opinion, the

instant case is DISMISSED. See Sturdza, 2009 WL 1033269, at *1 (“In consideration

of ‘wise judicial administration,’ a district court may use its inherent powers to dismiss a

suit that is duplicative of another suit in federal court.” (quoting Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976))).



Date: February 25, 2015                           Ketanji Brown Jackson
                                                  KETANJI BROWN JACKSON
                                                  United States District Judge




                                              2